I would like to begin by conveying my warm congratulations to the President on his brilliant election to the presidency of the General Assembly at its seventy-first session. He can be assured of the Gabonese delegation’s full support and cooperation throughout his tenure. Allow me to also commend the remarkable work of his predecessor, His Excellency Mr. Mogens Lykketoft, whose efforts enabled us to bring new momentum to the implementation of the 2030 Agenda for Sustainable Development, adopted a year ago.
Since then, major events have taken place throughout the world in the areas of politics, the environment, economics and security. As regards politics, this meeting comes in the wake of a disputed presidential election in my country. The final results, which were announced last night, confirmed the re-election of His Excellency Mr. Ali Bongo Ondimba as President of the Republic and Head of State. I would like to take the opportunity to express the gratitude of the Government and people of Gabon to the friendly countries who stood with us. I thank the entire international community for its support during this very sensitive time in the history of Gabon. In order to ensure credible elections that could deliver results acceptable to all political actors, the Government sought to implement specific confidence-building and transparency measures. On its initiative, the Parliament passed the law establishing the use of biometrics in the procedures used in preparing the electoral roll.
The President of the Republic wanted the election to be free, transparent and open. To that end, the Government invited over 1,200 observers and accredited over 200 foreign journalists. Thus, many electoral observer missions, both international and subregional, were deployed throughout the country.
Notwithstanding all these guarantees, the provisional results of the vote made public by the Ministry of the Interior were challenged, sometimes with unprecedented violence, which unfortunately resulted in serious incidents, including the deplorable loss of human lives. The turmoil that this caused at the national and international levels reflected the gravity of the situation. In accordance with legal procedures, appeals were submitted to the competent judicial body, the Constitutional Court. It was the job of the Court, whose decisions cannot be appealed, to confirm or overturn the provisional results. The Court issued its verdict last night, in which it confirmed the re-election of President Ali Bongo Ondimba.
Taking stock of the situation, President Ali Bongo Ondimba has called for an inclusive dialogue, reconciliation and unity. Restoring social cohesion and national unity is the current priority. Maintaining the country’s peace and stability is the other challenge we face. My delegation therefore calls on the international community to support it in this effort, with the ultimate goal of strengthening the rule of law, democracy and good governance. In this respect, we will strengthen political and economic governance. The bodies responsible for preventing and settling conflicts nationally — the National Council for Democracy and the Mediator of the Republic — will be provided with substantial resources that will enable them to fulfil their mandates.
I would like to pay a strong and well-deserved tribute to those partners of Gabon, both bilateral and multilateral, who stood beside us before, during and after the election. I am thinking of France, the United States, Morocco and many other friendly countries in Africa and throughout world that spared no efforts in that regard. I am thinking, of course, of the United Nations, the African Union, the International Organization of la Francophonie, the European Union and many other partners, to which I would like to convey our unending gratitude.
Other major events deserve our attention. They include the widely praised diplomatic rapprochement between the United States and Cuba. It is my hope that the thawing of relations between these two countries will lead to the lifting of the economic embargo. I would also mention the twenty-first session of the Conference of the Parties (COP 21) to the United Nations Framework Convention on Climate Change, in Paris. The entire world was pleased to see the signing of the Paris Agreement on Climate Change on 12 December 2015. Thanks to the clear determination of all the countries that took part in this important meeting, the success was commensurate with our expectations. Gabon, strongly committed to countering global warming, made its contribution. The Paris Agreement is a historic turning point in our quest for a more sustainable and caring world. It is not an overstatement to say that it is a great step forward for humankind. We must now show the same determination in implementing it as we did in reaching it.
I note with great satisfaction that the number of countries that have ratified the Agreement is growing. I welcome the remarkable momentum building in the international community, and I would like to believe that the Agreement will enter into force between now and the twenty-second session of the Conference of the Parties (COP 22) to the Framework Convention on Climate Change. As far as Gabon is concerned, we have already begun the process of ratification. We will do our utmost to deposit our instrument of ratification as soon as possible.
It is difficult today to speak of the results of COP 21 without mentioning the challenges facing the twenty-second session. COP 22 is seen as an extension of COP 21. It will be held in Morocco, with a central focus on the issue of energy development in Africa. Two thirds of Africans are without electricity — an injustice that we must mobilize to remedy. It is time to apply ourselves jointly to the realization of all of our intitiatives and all our announced agendas. Gabon welcomes the mobilization of Morocco and its commitment to the success of COP 22, especially in view of the parties’ envisaged adoption of urgent measures within the framework of the 2030 Agenda for Sustainable Development. That goes to show the value that Gabon attaches to environmental issues, which are at the heart of the Agenda and which we adopted at the seventieth session of the General Assembly in this very Hall.
At a time when we are rocked by economic, social and political crises, the implementation of the Sustainable Development Goals (SDGs) represents today a new push to transform our world. It is therefore important that the enthusiasm surrounding the adoption of the 2030 Agenda be reflected in action in order to accelerate its implementation. That is the major challenge the international community will face over the coming years.
The poverty eradication, conservation of the environment and sharing of prosperity to which we all aspire are requirements that call for a greater mobilization of human and financial resources, together with increased involvement on the part of the private sector. I mention the mobilization of human resources because people must remain at the centre of our policies and actions. For that reason, the involvement of all actors is more than critical. By “actors”, I mean young people, women, persons with disabilities, refugees, migrants, civil society and the private sector.
The mobilization of financial resources is needed because the implementation of the SDGs requires that we meet a whole set of needs. We must therefore redouble our creativity and find new sources of financing, so as not to repeat the errors associated with the implementation of Millennium Development Goals. The private sector needs to be mobilized and involved because it plays a key role with regard to productivity, economic growth, job creation and wealth creation. It is therefore time for the private sector to play a larger role in tackling the challenges linked to sustainable development.
I wish to reassure everybody that Gabon will continue its unflagging efforts when it comes to tackling the problems posed by sustainable development and finding new ways of managing our economies. In that regard, our Government created the Investment and Export Promotion Agency, which is required to come up with harmonious strategies to improve our business climate and to implement strict and appropriate management methods with regard to our natural resources. The Agency is also responsible for designing and implementing a sectoral approach that focuses on initial processing at the local level and rational management of our environment. We felt it was necessary to modify our traditional economic approach by integrating into it a new, sustainable balance between our people and our environment and also a space-time dimension with respect to development. That approach is designed to address the growing gap between poor and rich and to anticipate and avert the consequences, for the environment and for future generations, of poorly controlled or uncontrolled growth.
As, I think, everyone will agree, if we are to fulfil our commitments in respect of sustainable development and tackling climate change, we need a peaceful society. For that reason my country approves any initiative that will ensure peace and security within our borders, in the subregion of Central Africa, and throughout the entire world. The concept of peace is a constant that has always characterized the experience of the people of Gabon. Hence, Gabon actively participates in the fight against terrorism, which operates in various parts of the world indiscriminately. The presence of Gabon at the Second Regional Security Summit for Africa, held in Abuja in May, is proof of our commitment to a world without terrorism. The decline in the activities of Boko Haram in the Chad Basin prove that the synergy of our efforts is paying off.
The fight against an enemy that is asymmetrical is far from having been won. Despite increased cooperation and significant resources deployed on the ground, and although we have raised our levels of alertness and added to the capabilities of our special forces, small terrorist groups are proving to be resilient and are displaying an unprecedented capacity for doing harm.
In both Syria and Iraq, the so-called Islamic State — in spite of being weakened — still has sufficient financial and technical means to challenge the international coalition. We must, therefore, do all we can to deplete its sources of supply.
If we are to overcome the terrorist threat, we must first resolve the conflicts in Libya and Syria. I need hardly remind those present that the current chaos has become fertile ground for the nebulous terrorists to operate and to expand their destabilizing activities. The migratory crisis, which is unprecedented, is also being stoked by the conflicts in Libya and Syria. As we have repeatedly said, the only alternative to these crises is a political solution arrived at through negotiation. Any military solution should be in keeping with that approach.
Poaching and trafficking of all types also constitute threats to our collective peace and security. My country welcomes the second General Assembly resolution to tackle poaching (resolution 70/301), adopted on 9 September 2016. My country is particularly concerned about the lack of progress in the general and complete disarmament process, as it is about the paralysis of the multilateral disarmament mechanisms. The resumption of work requires that all Member States recommit their efforts. Maintaining the status quo is not a viable solution.
The prevailing and persistent impasse in the Israeli- Palestinian peace process is also not viable. The lack of constructive dialogue serves neither the cause of Israel’s security nor that of bringing about a stable and prosperous Palestinian State. On the contrary, it serves only to heighten tensions, distrust and insecurity. We believe that any lasting solution that is acceptable to all has to emerge from direct negotiations between the concerned parties, not from unilateral approaches. We reaffirm Gabon’s support for France’s proposal regarding the convening of a conference, before the year’s end, at which the Israelis and the Palestinians would be able to resume negotiations.
As for Moroccan Sahara, there is still the option of a negotiated political solution. In my view, it is the best way forward if we are to break the deadlock that has been in place for several years. My country reiterates its support for the Moroccan initiative, which we believe is realistic and capable of leading, under the aegis of the United Nations, to a lasting settlement of that issue.
In closing, allow me to pay a heartfelt tribute to Secretary-General Ban Ki-moon, whose mandate is coming to an end. I thank him for his tireless and constant efforts to uphold the noble aims of the Organization and for the many initiatives he has led with a view to realizing the projects and ambitions of the United Nations for the world. I thank him for everything he has done during the ten years he has spent at the helm of our Secretariat. On behalf of Gabon, my delegation welcomes the reforms he has brought about in our Organization, which will undoubtedly have a lasting impact on the world. It thanks him for his leadership on issues as important as climate change, migration flows, humanitarian assistance, questions of peace and security, and the reform of the Security Council.
